Third District Court of Appeal
                               State of Florida

                       Opinion filed November 2, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D22-517
                     Lower Tribunal No. 07-25608 CC
                           ________________


                               Sarit Zohar,
                                  Appellant,

                                     vs.

                       Asset Acceptance, LLC,
                                  Appellee.



     An Appeal from a non-final order from the County Court for Miami-
Dade County, Linda Melendez, Judge.

     Alan R. Soven, P.A., and Alan R. Soven, for appellant.

      Payal Chatani, Colleen E. Lehmann, and Johan A. Green (Tampa), for
appellee.


Before EMAS, GORDO and BOKOR, JJ.

     EMAS, J.
      Sarit Zohar appeals the trial court’s order which, following an

evidentiary hearing, denied Zohar’s motion to vacate a default final judgment

entered against her in 2008. Finding no gross abuse of discretion by the trial

court, we affirm. See Lewis v. Fifth Third Mortg. Co., 38 So. 3d 157, 160

(Fla. 3d DCA 2010) (a trial court’s denial of a motion to vacate a default final

judgment is reviewed for a gross abuse of discretion); Block v. Tosun, 77 So.

3d 871 (Fla. 4th DCA 2012) (noting that where the court file, including return

of service, had been destroyed, the trial court should conduct an evidentiary

hearing, weigh the evidence, and resolve the question of fact as to whether

the defendant was properly served).




                                       2